Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 3-17-2022, with respect to the Double Patenting and 101 rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious calculating a shrinkage parameter, comprising at least one of green density or porosity of the green compact, based on the integrated value, in combination with the rest of the limitations of the claim. 
Claims 2-4 are allowable based upon their dependency. 
As to Claim 5 the prior art of record, taken alone or in combination, fails to disclose or render obvious calculating a shrinkage parameter, comprising at least one of green density or porosity of the green compact, based on the average value, in combination with the rest of the limitations of the claim. 
As to Claim 6 the prior art of record, taken alone or in combination, fails to disclose or render obvious calculating a shrinkage parameter, comprising at least one of 
As to Claim 7 the prior art of record, taken alone or in combination, fails to disclose or render obvious calculate a shrinkage parameter, comprising at least one of green density or porosity of the green compact, based on the integrated value, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jonathon Cook/
AU:2886
March 26, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886